20-10950-shl         Doc 93       Filed 04/23/20 Entered 04/23/20 18:22:48                       Main Document
                                                Pg 1 of 3



    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK

    In re:                                                                     Chapter 11

    LSC COMMUNICATIONS, INC.1                                                  Case No. 20-10950

                                               Debtors.



             NOTICE OF APPEARANCE AND REQUEST FOR NOTICES AND PAPERS


             PLEASE TAKE NOTICE that Borges & Associates, LLC hereby appears in this

bankruptcy proceeding as attorneys for WORKMAN PUBLISHING CO., INC.

             REQUEST IS HEREBY MADE, pursuant to 11 U.S.C. §§ 102(1), 342 and 1109(b) and

Bankruptcy Rules 2002, 3017, 9007 and 9010(b), that all notices given or required to be given in

this case or required to be served in this case, shall be directed to and served upon:

                                             Wanda Borges, Esq.
                                              Sue L. Chin, Esq.
                                          Borges & Associates, LLC
                                        575 Underhill Blvd., Suite 118
                                          Syosset, New York 11791
                                             516-677-8200 x225
                                        bankruptcy@borgeslawllc.com.

             PLEASE TAKE FURTHER NOTICE that the undersigned consents to e-mail service.

             PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only the

notices and papers referred to in the Rules specified above, but also includes, without limitation,


1
 The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: LSC Communications, Inc. (9580); Courier Communications LLC (2268); Courier
Kendallville, Inc. (4679); Courier New Media, Inc. (1312); Dover Publications, Inc. (0853); LSC Communications
Logistics, LLC (9496); LSC Communications MM LLC (5577); LSC Communications US, LLC (4157); LSC
International Holdings, Inc. (4995); National Publishing Company (8213); Publishers Press, LLC (7265);
Continuum Management Company, LLC (2627); Clark Distribution Systems, Inc. (5778); Clark Holdings Inc.
(9172); Clark Worldwide Transportation, Inc. (5773); The Clark Group, Inc. (6223); Courier Companies, Inc.
(7588); Courier Publishing, Inc. (3681); F.T.C. Transport, Inc. (8699); LibreDigital, Inc. (7160); LSC
Communications Printing Company (7012); and Research & Education Association, Inc. (3922). The Debtors’
corporate headquarters is located at 191 N. Wacker Drive, Suite 1400, Chicago, IL 60606.

                                                                                                                     1
20-10950-shl      Doc 93     Filed 04/23/20 Entered 04/23/20 18:22:48              Main Document
                                           Pg 2 of 3



orders and notices of any application, motions, petitions, pleadings, requests, suggestions,

complaint demands, whether formal or informal, whether written or oral and whether transmitted

or conveyed by mail, delivery, telephone, telegraph, telex or otherwise with regard to the above

cases and proceedings herein.

       PLEASE TAKE FURTHER NOTICE that the undersigned intends that neither this

Notice of Appearance and Demand for Notices and Papers nor any subsequent appearance,

pleading, claim or suit shall be deemed or construed to be a waiver of the right (i) to have final

orders in non-core matters entered only after de novo review by a United States District Court; (ii)

to have a trial by jury in this action or proceeding so triable in this case or any case, controversy,

or proceeding related to this case; (iii) to have the District Court withdraw the reference in any

matter subject to mandatory or discretionary withdrawal; or (iv) to any other rights, claims, actions,

setoffs, or recoupments which may be entitled, in law or in equity, all of which rights, claims,

actions, defenses, setoffs, and recoupments are expressly reserved without limitation.

 Dated:     April 23, 2020                            BORGES & ASSOCIATES, LLC

                                                      Attorneys for WORKMAN PUBLISHING
                                                      CO., INC.

                                               By: /s/ Wanda Borges
                                                   Wanda Borges, Esq. (wb4904)
                                                   Sue L. Chin, Esq. (sc1965)
                                                   BORGES & ASSOCIATES, LLC
                                                   575 Underhill Blvd., Suite 118
                                                   Syosset, New York 11791
                                                   Tel: (516) 677-8200 x225
                                                   Fax: (516) 677-0806
                                                   wborges@borgeslawllc.com
                                                   schin@borgeslawllc.com




                                                  2
20-10950-shl      Doc 93    Filed 04/23/20 Entered 04/23/20 18:22:48            Main Document
                                          Pg 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 23, 2020 a copy of the foregoing NOTICE OF

APPEARANCE AND REQUEST FOR NOTICES AND PAPERS was served by: (1)

electronic notification through the CM/ECF System on all parties registered in this case.

                                              By: /s/ Wanda Borges
                                                  Wanda Borges, Esq.




                                                3
